DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “mandrel” (clms. 9-10 and 16) and the “pilger mill” (clm. 9) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 
Claim Objections
Claims 4-6 and 9 are objected to because of the following informalities:
Regarding claim 4: the recitation “Method according to claim 1” should read ‘The method according to claim 1’.
Regarding claim 5: the claim is worded awkwardly, making a clear understanding difficult. At the very least the claim needs some strategically placed commas, and the last “wherein” clause appears to be redundant with the recitation of line 6. Examiner suggests rewriting the claim to read, for example, ‘The method according to claim 1, wherein after the drawing, the tube to be manufactured has a wall thickness defined by half of the difference between the second outer diameter and the first inner diameter; or wherein the wall thickness is at least one third of the second outer diameter’.
Regarding claim 6: the recitation “the first drawing die is by at least is 5% smaller” should read, for example, ‘the first drawing die is at least 5% smaller’.
Regarding claim 9: the recitation “by in a pilger mill” should read, for example, ‘in a pilger mill’.
Appropriate correction is required.
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 2-8, 10, 12, 15 and 16under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Any claims not directly addressed are only rejected under 35 U.S.C. 112(b) for being dependent on a rejected base claim.
The following limitations lack antecedent basis in the claims:
“the tool diameter” and “the forming inner surface” (clms. 2 and 6)
“the tube to be manufactured after drawing” (clm. 5)
“the inner shell surface” (clm. 7)
“the inner die tool” and “the mandrel” (clms. 10 and 16)
“the common drawing” (clm. 12)
Regarding claims 3-6, 8, 10, 12, 15 and 16: in each claim, it is unclear if each recitation of “drawing” is referring to the drawing step recited in claim 1 or is intended to introduce an additional drawing step.
Regarding claim 4: the recitation “tensile strength of at least 900 N” renders the claim indefinite and the scope unascertainable because N (Newtons) is a unit of force and not of tensile strength. Metric units for tensile strength are, for example, N/m2 or megapascals (MPa). And MPa = N/mm2. Therefore, it is not clear if applicant meant 900 N/m2 or 900 N/mm2.
Regarding claim 5: it is unclear if the recitation “at least one third of the outer diameter of the outer tube” (ln. 6) is intended to be an equivalent statement to “defined by half the 
Regarding claim 12: it is unclear if “the common drawing” (ln. 5) is the same as or additional to the “drawing” (ln. 3).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5, 8, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haibara (JP H11-166464 A).
Regarding claim 1: Haibara discloses a method for manufacturing a tube comprising the steps of:
providing an inner tube (2) made of metal (¶ [0008]) having a first inner diameter and a first outer diameter (see figs. 1 and 2b);
providing an outer tube (1) made of metal (¶ [0008]) with a second inner diameter and a second outer diameter (see figs. 1 and 2b), wherein the first outer diameter is smaller than the second inner diameter (see fig. 2b), and wherein inserting the inner tube into the outer tube such that the inner tube extends within the outer tube (see figs. 1 and 2b); and
drawing of the inner tube (2) and the outer tube (1) together through a first drawing die (8) (see fig. 2b), wherein the second inner diameter is reduced such that a frictional connection 
Regarding claim 2, which depends on claim 1: Haibara discloses wherein the tool diameter of the forming inner surface of the first drawing die (the inside diameter of the die 8, fig. 2b), the second outer diameter of the outer tube (outer diameter of tube 1), the second inner diameter of the outer tube (inner diameter of tube 1), the first outer diameter of the inner tube (outer diameter of tube 2) and the first inner diameter of the inner tube (inner diameter of tube 2) are selected such that the first inner diameter of the inner tube during the drawing of the outer tube (1) and inner tube (2) extending therein together through the first drawing die (8) is reduced by at most 5% (see ¶ [0008], lns. 120-122, and ¶ [0017], lns. 239-242).
Regarding claim 5, which depends on claim 1 and is being examined as best understood: Haibara discloses the tube to be manufactured after drawing (see fig. 2b) of the inner tube (2) and the outer tube (1) through the first drawing die (8) has a wall thickness (as shown in fig. 1), which is defined by half the difference between the second outer diameter of the outer tube and the first inner diameter of the inner tube, at least one third of the outer diameter of the outer tube, wherein the wall thickness is at least one third of the outer diameter of the outer tube (see ¶ [0019], lns. 278-282, the finished tube has “an outer diameter of 8.0 mm, an inner diameter of 2.5 mm, and a wall thickness of 2.75 mm”; so the difference between the outer diameter and the inner diameter is 8.0 – 2.5 = 5.5 mm, half of the difference is 5.5/2 = 2.75 mm which is the same as the wall thickness stated above, and the ratio of the wall thickness to the outer diameter is 2.75/8.0 = 0.344, that is, at least one third of the outer diameter of the tube).
Regarding claim 8, which depends on claim 1: Haibara discloses the inner tube (2, fig. 2a) is manufactured by drawing a hollow of metal through a second drawing die (7) and over an inner die tool (6).
Regarding claim 11, which depends on claim 1: Haibara discloses that the material of the inner tube (2, figs. 1-2b) is SUS 301 stainless steel (¶ [0019]), and stainless steels are known to be high-alloy steels. Further, Haibara discloses in lines 275-276 of the same paragraph that the material of the outer tube (1) is STS 370 steel, which is known to be a carbon steel.
Regarding claim 14, which depends on claim 1: Haibara discloses the inner tube (2) and the outer tube (1) are made of different materials (see ¶ [0019], lns. 264 and 275-276, “SUS 301” stainless steel, and “STS 370” carbon steel, respectively).
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaanxi Taihe Technology Co. (CN 104033665 A), hereinafter ‘Shaanxi’.
Regarding claim 1: A method for manufacturing a tube comprising the steps of:
providing an inner tube (2) made of metal having a first inner diameter and a first outer diameter (see fig. 1 and ¶ [0015]);
providing an outer tube (1) made of metal with a second inner diameter and a second outer diameter (see fig. 1 and ¶ [0015]), wherein the first outer diameter is smaller than the second inner diameter (¶ [0015]), and wherein inserting the inner tube (2) into the outer tube (1) such that the inner tube extends within the outer tube (see fig. 1 and ¶ [0015]); and
drawing of the inner tube (2) and the outer tube (1) together through a first drawing die (¶ [0015]), wherein the second inner diameter is reduced such that a frictional connection of the outer tube and the inner tube is established (¶ [0015]).
Claims 1 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goetze et al. (US 4,125,924 A), hereinafter ‘Goetze’.
Regarding claim 1: A method for manufacturing a tube comprising the steps of:
providing an inner tube (10) made of metal having a first inner diameter and a first outer diameter (see fig. 2 and col. 2, lns. 15-19);
providing an outer tube (14) made of metal with a second inner diameter and a second outer diameter (see fig. 2 and col. 2, lns. 15-19), wherein the first outer diameter is smaller than the second inner diameter (see fig. 2), and wherein inserting the inner tube (10) into the outer tube (14) such that the inner tube extends within the outer tube (see fig. 2); and
drawing of the inner tube (10) and the outer tube (14) together through a first drawing die (16), wherein the second inner diameter is reduced such that a frictional connection of the outer tube and the inner tube is established (see fig. 2 and col. 2, lns. 51-54).
Regarding claim 13, which depends on claim 1: Goetze discloses the inner tube (10, fig. 2) and the outer tube (14) are made of the same material (col. 2, lns. 15-19).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 6, 12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Haibara.
Regarding claims 3 and 15, which depend on claims 1 and 2: Haibara does not explicitly disclose that the first outer diameter of the inner tube by drawing (see fig. 2b) of the outer tube (1) and the inner tube (2) extending therein together through the first drawing die (8) is reduced by at least 0.01 mm and by at most 0.3 mm.
However, ¶ [0017] of Haibara discloses that if the outer diameter of the inner tube 2 is reduced by more than 10% defects such as cracks occur, so it is preferable to keep the reduction under 5%, and ¶ [0019], lns. 264-266, states that the initial outer diameter of the inner tube is 3.5 mm.
Therefore, scenarios in which the outer diameter of 3.5 mm is reduced by anywhere between 0.3 – 8.5% (0.01 – 0.3 mm) would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in view of Haibara’s disclosure.
Regarding claim 6, which depends on claim 1: Haibara does not explicitly disclose that the tool diameter of the forming inner surface of the first drawing die prior to drawing of the inner tube and the outer tube together through the first drawing die is at least 5% smaller than the second outer diameter of the outer tube prior to drawing.
However, since Haibara discloses that the outside diameter of the outer tube (1, fig. 2b) is originally 12 mm and is stretched using the drawing die (8) to reduce the outside diameter to 8 mm (¶ [0019], lns. 275-280) – which is a 33% reduction – then it is obvious to the skilled artisan that the diameter of the drawing die is at least 5% smaller than the outside diameter of the outer tube prior to drawing.
Regarding claim 12, which depends on claim 1: Haibara is silent regarding the first outer diameter of the inner tube prior to drawing of the outer tube and the inner tube extending 
However, Haibara discloses an example where the outside diameter of the inner tube (2) is 3.5 mm (see ¶ [0019], lns. 264-266), and another example where said outside diameter is 4.8 mm (see ¶ [0023], lns. 327-329). Thus, it is clear that the outside diameter of Haibara’s inner tube can be experimented with by scaling it up or down to produce desired results. Haibara also discloses that it is preferable that the diameter of the inner tube is not reduced by more than 5% (¶ [0017], lns. 239-241). Further, examiner notes that applicant has not set forth any criticality for the claimed ranges, as opposed to any other ranges. Since it is not taught nor in any way apparent what advantage the claimed ranges might provide, then determining the ideal ranges must be considered to be within the level of ordinary skill in the art.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haibara’s inner tube to have an outer diameter between 6.25 mm to 6.45 mm before drawing, and to have said outer diameter between 6.08 to 6.28 after the drawing process, since it has been held that where the general conditions of a claim are disclosed in the prior art, determining the optimum or workable ranges involves only routine skill in the art (MPEP 2144.05).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Shaanxi, in view of Goetze.
Regarding claim 4, which depends on claim 1: Shaanxi discloses the inner tube (2) after drawing of the outer tube (1) and the inner tube extending therein together through the first 
Shaanxi is silent regarding the inner tube being strain-hardened.
However, Goetze teaches a method of manufacturing a tube comprising a step of drawing the inner tube (10) through a die (12), which causes strain on the inner tube and increases its hardness (col. 2, lns. 27-34).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shaanxi to include the step of drawing the inner tube through a die, thereby increasing the hardness of the inner tube, as taught by Goetze. NOTE: the claim does not require that the drawing step of the inner and outer tubes together, as recited in claim 1, be the step that performs the strain-hardening of the inner tube.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Goetze, in view of Liao et al. (CN 104259229 A), hereinafter ‘Liao’.
Regarding claim 7, which depends on claim 1: Goetze is silent regarding the inner shell surface of the inner tube has a surface quality such that existing cracks on the surface do not exceed a depth of 50 μm.
However, Goetze discloses manufacturing tubes from steels (col. 2, lns. 15-19). And in example 2, Liao teaches a method of manufacturing a tube from manganese steel by cold drawing (see ¶¶ [0043], [0009]). The tube prepared in example 2 is then subjected to a tensile test (¶ [0047]) and the breaking of the tube during the tensile test produces micro-cracks in the surface of the tube. The depth of the cracks was determined to be 4-8 μm (¶ [0052]). Since 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Goetze such that the inner tube is made of manganese steel and is produced according to example 2 of Liao, thereby providing Goetze with an inner tube having cracks on the surface having depths less than 50 μm, which allows for uniform elongation of the tube and the tube having high yield strength and tensile strength, as taught by Liao.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Haibara, in view of Hayashi (US 2011/0271731 A1).
Regarding claim 9, which depends on claim 1: Haibara is silent regarding the inner tube being manufactured in a pilger mill by rolling a hollow of metal over a mandrel.
However, Hayashi teaches a method of manufacturing a tube by rolling a hollow of metal (1, fig. 1) over a mandrel (4) in a pilger mill (¶ [0005]). Hayashi further teaches that the pilger mill produces high-quality seamless tubes.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haibara such that the inner tube is .
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haibara, in view of Hinshaw (US 3,605,476 A), and further in view of Fuchs, Jr. (US 4,528,832 A), hereinafter ‘Fuchs’.
Regarding claims 10 and 16, which depend on claims 2 and 3: Haibara is silent regarding the inner die tool (6, fig. 2a) being made of steel with a polished surface, such that an inner shell surface of the inner tube (2) is burnished during drawing of the inner tube over the inner die tool.
However, Hinshaw teaches a method of manufacturing a tube by passing a hollow blank through a drawing die (10, fig. 1) and over a steel inner die tool (col. 15, lns. 67-68). Thus, steel is a material known to be selected for making inner die tools to be used for forming tubes.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haibara’s inner die tool such that it is made of steel, as taught by Hinshaw, since it has been held that the selection of a known material based on its suitability for its intended use is obvious (MPEP 2144.07).
And Fuchs teaches a method of manufacturing a tube by passing a hollow work-piece (14, fig. 1) over a polished inner die tool (mandrel 19) and through a die (20) (also see col. 3, lns. 3-6 and col. 7, lns. 3-10), thereby increasing efficiency of the tube manufacturing process by decreasing the force required to produce relative movement between the work-piece and the inner die tool (col. 1, lns. 57-61).

Further, since the modifications of Haibara in view of Hinshaw and Fuchs provides Haibara with all the claimed method steps and structure, then examiner contends that the modifications would naturally result in the inner shell surface of the inner tube being burnished during drawing of the inner tube over the inner die tool.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JARED O BROWN whose telephone number is (303) 297-4445.  The examiner can normally be reached on Monday - Friday: 8:00 - 5:00 (Mountain Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley M Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR 

/JARED O BROWN/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725